UNITED STATES OMBAPPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: May 31, 2017 Estimatedaverageburden hours per response1.00 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE SEC USE ONLY DOCUMENTSEQUENCENO. CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. WORK LOCATION 1 (a)NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. The American Energy Group, Ltd. 87-0448843 0-26402 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. 1 Gorham Island, Suite 303 Westport CT AREA CODE NUMBER 222-7315 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREET
